Citation Nr: 1533954	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-04 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for irritable bowel syndrome (claimed as stomach problems and dysentery).

2.  Entitlement to service connection for pneumonia with persistent cough, claimed as shortness of breath, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for insomnia, claimed as sleeping problems, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for an eye disability, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for night sweats, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for neck stiffness, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a skin spot, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1986 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009, and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Board Hearing for May 2015.  The Veteran withdrew his hearing request in August 2014.  To date, he has not requested a new Board hearing, accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d)(2014).

In April 2012, the Veteran's representative submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted.

Irritable Bowel Syndrome

In October 2010 the Veteran underwent an intestines examination.  The examiner reviewed the Veteran's initial manifestations of his abdominal pain, noting that the Veteran experienced diarrhea in-service, and that he was unable to sit for a long time.  The Veteran stated that he was given medication, and that he lost weight.  The Veteran stated that the medication alleviated his symptoms.  The Veteran denied a history of nausea, vomiting, diarrhea, fistula, and colitis.  The Veteran stated that he experienced constipation weekly, and that he had sharp intestinal pain in his epigastric area, which occurred several times per week, for three to six hours, and most severe when he went to the bathroom.  The Veteran stated that he was employed fulltime as a police officer, and that he had not lost any time working during the last twelve month period.  The Veteran's irritable bowel syndrome was found not to significantly affect his general occupational functioning.   

In correspondence received October 2011, the Veteran stated that his irritable bowel Syndrome has worsened.  The Veteran stated that he must go to the bathroom more often, and stated that he must go eight to ten times a day, and six to eight times a night.  The Veteran stated that he takes medication for his condition, has had constipation and diarrhea, with constant abdominal distress.  The Veteran also stated that he lost time at work, due to his irritable bowel syndrome, and that he has problems at work because he has trouble sitting for long periods of time.  The Veteran has alleged a worsening of his condition, which potentially may warrant a higher level of disability compensation, a new VA examination is therefore necessary to evaluate the severity of the Veteran's irritable bowel syndrome.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Service Connection to Include Gulf War Illness

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25   (2007).

The Veteran contends that his pneumonia with persistent cough, insomnia, eye disability, night sweats, skin condition, neck stiffness, and spot on his chest are a result of his service, and essentially that he suffers from an undiagnosed illness due to his Gulf War service.  He has qualifying service to be considered for compensation due to an undiagnosed illness under 38 C.F.R. § 3.317.

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  The described symptoms for the claimed service connection conditions fall under the above contemplated undiagnosed illness symptoms.

The Veteran was afforded a September 2009 VA Gulf War examination.  The examiner discussed the Veteran's claimed pneumonia, and diagnosed the Veteran with chronic cough and shortness of breath; however the examiner failed to give an opinion as to whether those symptoms were related to the Veteran's service.  Similarly, the examiner noted the Veteran's sleep impairment, eye complaints, and skin rash but failed to render an opinion as to the etiology of these symptoms.  The examination also failed to discuss the Veteran's complaints of neck pain and neck stiffness.  Furthermore, the VA examiner did not provide an opinion as to whether these symptoms constituted a chronic, multi-symptom disability, to include an undiagnosed illness for purposes of service connection.  Therefore, a remand is warranted to obtain an addendum opinion as to whether the signs or the symptoms claimed are attributable to an undiagnosed illness associated with service in the Persian Gulf War.  Barr, 21 Vet. App. at 311.  Ongoing VA treatment records should also be obtained.  Bell v. Derwinski, 2 Vet. App. 611   (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain his medical records from any requested private medical providers.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3.  After any additional evidence has been associated with the claims file, the Veteran should be afforded a Persian Gulf examination by an appropriate clinician(s), to determine the nature and etiology of his claimed disabilities.  The claims folder and a copy of this REMAND must be made available to the examiner(s) for review, and notation to the effect that this record review took place must be included in the report of the examiner. All appropriate tests should be undertaken.  Current VA Gulf War Examination Guidelines must be followed.

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed pneumonia with persistent cough, also claimed as shortness of breath can be attributed to known clinical diagnoses?

i)  If so, is it as least as likely as not (50 percent probability or greater) that the Veteran's claimed pneumonia with persistent cough, also claimed as shortness of breath is causally or etiologically related to his periods of active service. 

ii) If the Veteran's claimed pneumonia with persistent cough, also claimed as shortness of breath cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the respiratory system) etiologically related to service in Southwest Asia from September 1990 to April 1991.

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's insomnia and night sweats, also claimed as sleeping problems can be attributed to known clinical diagnoses?

i)  If so, is it as least as likely as not (50 percent probability or greater) that the Veteran's insomnia and night sweats, also claimed as sleeping problems is causally or etiologically related to his periods of active service. 

ii) If the Veteran's insomnia and night sweats, also claimed as sleeping problems cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the respiratory system) etiologically related to service in Southwest Asia from September 1990 to April 1991.

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's eye disability can be attributed to known clinical diagnoses?

i)  If so, is it as least as likely as not (50 percent probability or greater) that the Veteran's eye disability is causally or etiologically related to his periods of active service. 

ii) If the Veteran's eye disability cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the respiratory system) etiologically related to service in Southwest Asia from September 1990 to April 1991.

d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's skin condition, to include a spot on his chest can be attributed to known clinical diagnoses?

i)  If so, is it as least as likely as not (50 percent probability or greater) that the Veteran's skin condition, to include a spot on his chest is causally or etiologically related to his periods of active service. 

ii) If the Veteran's skin condition, to include a spot on his chest cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the respiratory system) etiologically related to service in Southwest Asia from September 1990 to April 1991.

e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's neck stiffness can be attributed to known clinical diagnoses?

i)  If so, is it as least as likely as not (50 percent probability or greater) that the Veteran's neck stiffness is causally or etiologically related to his periods of active service. 

ii) If the Veteran's neck stiffness cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the respiratory system) etiologically related to service in Southwest Asia from September 1990 to April 1991.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



